Citation Nr: 0726611	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1978 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2005.  In April 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

The issues of service connection for PTSD and residuals of a 
back injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not sustain a cervical spine injury in 
service.

2.  Current arthritis and degenerative disc disease of the 
cervical spine are unrelated to any events which occurred in 
service.

3.  Evidence received since a January 1991 RO decision, which 
denied service connection for a back injury, includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claim for service connection for residuals 
of a back injury, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  A chronic neck disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a back injury.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For a Neck Disability

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in December 2004, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection for a neck disability, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was told to send any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was also told that it was 
still his responsibility to support the claim with 
appropriate evidence.  Although he was not provided 
information regarding ratings and effective dates, as to this 
specific claim, there is no rating or effective date to be 
assigned as a result of this decision; it was harmless error 
to have omitted notice as to these elements.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice 
requirements have been satisfied.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159.  

With respect to the duty to assist, service medical and 
personnel records have been obtained, as have all post-
service treatment records identified by the veteran, 
including VA records.  After his hearing in April 2007, the 
veteran was provided a period of 30 days to obtain additional 
evidence; no such medical evidence was received.  A VA 
examination is not warranted for this issue, because, as 
discussed below, there is no credible evidence establishing 
that an event, injury, or disease occurred in service (or 
within a year thereafter), and no credible indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  Throughout the appeal, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, he is 
not prejudiced by the Board considering the merits of this 
issue in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

B.  Service Connection 

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including degenerative joint disease, if 
the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  If there is no showing of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As to the first element, VA medical records dated from 2004 
to 2006 include a magnetic resonance imaging (MRI) scan of 
the cervical spine obtained in August 2004.  The scan 
disclosed a small shallow disc protrusion along the left 
parental region at C3-4 and C6-7 level causing left neural 
foraminal narrowing; and mild neural foraminal narrowing at 
C4-5 and C5-6 levels.  Subsequently, an electromyogram 
disclosed chronic and active left C7 radiculopathy, and it 
was noted that he had arthritis in the cervical spine.  Thus, 
he currently has arthritis and degenerative disc disease in 
the cervical spine.

Concerning the second element, the veteran contends that his 
neck disability began in service.  He states that he injured 
his neck in service.  At his hearing, he testified that this 
occurred when, in the course of his motor pool duties, he was 
underneath a vehicle, and the main jack fell, resulting in 
injuries including to his neck.  He states that the jack 
stand stopped the vehicle's descent, and saved him from being 
crushed completely.  He also testified that he injured his 
neck when he was assaulted by a fellow serviceman, who 
roughed him up and tossed him, causing him to hit a bed rail.  

However, service medical records do not show any cervical 
spine injury in service.  Service medical records show that 
in September 1979, the veteran was in an altercation with 
another serviceman.  He was seen with various small 
abrasions, including to the anterior neck, which were treated 
with Betadine.  In April 1980, he was seen complaining that 
he hit his head, and he underwent a spinal tap.  The 
following day, he complained of pain in the lower back and a 
headache for 24 hours.  He said he injured himself while 
riding in a tank.  Examination was normal, and it was noted 
that he had a headache from the spinal tap.  In November 
1980, he was again treated following a fight; no complaints 
or findings pertaining to the neck were noted.  The 
separation examination did not contain complaints or abnormal 
findings pertaining to the neck.  

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In assessing the evidence, the service medical records, which 
were recorded contemporaneously to the events in question, 
are more probative than the veteran's current recollections 
of events that occurred many years earlier.  The service 
medical records, while noting that the veteran sustained a 
contusion to the front of his neck, which was treated with 
Betadine, did not reflect any injury to the cervical spine.  
None of the other injuries reported contained any mention of 
neck problems.  Further, the veteran does not contend, nor 
does the evidence show, any residuals of a contusion.  The 
service medical records do not mention the motor pool 
accident, or any other injury involving the cervical spine. 

After service, the veteran did not mention any neck problems 
in his original service connection claim for a back injury 
received in August 1990.  The earliest VA treatment record, 
dated in August 2002, notes a history of chronic back 
problems, but no mention of a neck problem.  In March 2004, 
he complained of back pain; again, no neck complaints were 
noted (although the veteran had to be transferred to another 
hospital due to chest pain before evaluation could be 
completed).  

The earliest specific mention of neck pain was in April 2004, 
when it was noted that the veteran, who had a history of 
chronic back pain, now complained of back, neck, and left arm 
pain and numbness of one week.  The diagnostic impression was 
chronic back pain that appeared to have worsened over the 
last week, "to include his neck and right [sic] arm."  A 
complete neurology consult was obtained in May 2004.  
According to this consult, the veteran reported a long 
history of chronic low back pain, worsening over the past two 
years.  In a separate paragraph, it was noted that he also 
complained of neck pain for the last two years.  Again, in 
the impression, it was noted that he had longstanding low 
back pain and recent onset of neck pain for the last two 
years.  An MRI of the cervical spine was recommended.  
Although in a brief neurology follow-up note, summarizing the 
treatment plan, a history of "low back pain/neck pain for 25 
yrs and now worsening for 2 yrs" was noted, the actual 
consult itself clearly separated the low back pain from the 
cervical spine pain, and noted the cervical spine pain to be 
of recent onset.  

In evaluating the veteran's claim, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
probative evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The absence of any contemporaneous mention, in 
the medical records or otherwise, of a cervical spine 
condition between 1978 and 2004 constitutes negative evidence 
which weighs against the claim that he sustained a cervical 
spine injury in service, which persisted after service to the 
current time.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In view of all of the foregoing considerations, the Board 
finds that the veteran's statements regarding an in-service 
neck injury, which caused persistent problems to the current 
time, are not credible.  By this, the Board means that his 
recollections are not accurate, not that his recollections 
are deliberately inaccurate.  The evidence establishes that 
the veteran did not sustain a neck injury in service 
involving the cervical spine, and a chronic cervical spine 
disability was first shown many years after service.  The 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  New and Material Evidence-Back Injury

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).   

Service connection for a back injury was previously denied by 
the RO in a January 1991 rating decision.  The veteran did 
not appeal, and that decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2006).  However, if new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 (1996); Manio 
v. Derwinski, 1 Vet.App. 140 (1991). 

The appellant's request to reopen his claim was received in 
November 2004.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006). 

In January 1991, the RO denied service connection for a back 
injury on the basis that service medical records showed back 
complaints on one occasion, and that he had failed to report 
for a scheduled VA examination, and, thus, current disability 
could not be determined.  The veteran did not appeal that 
decision.  

Evidence received since that decision includes VA medical 
records dated from 2002 to 2006 which show the veteran's 
treatment for chronic back problems, which he related to 
service.  He was noted to have arthritis and disc disease in 
the lumbar spine.    

The medical evidence of the existence of a chronic back 
condition is neither cumulative nor redundant of the evidence 
of record at the time of the prior final denial of the claim.  
Moreover, the evidence relates to an unestablished fact 
necessary to substantiate the claim, specifically, presence 
of a chronic disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  He also testified that he has had back pain 
since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  (The appellant is competent to give evidence about 
what he experienced; for example, he is competent to report 
that he had certain injuries during service or that he 
experienced certain symptoms.)  In this regard, evidence is 
weighed and credibility assessed after a claim is reopened.  
See Justus v. Principi, 3 Vet. App. 510 (1993).  When 
considered together with the evidence previously of record, 
showing a complaint of back pain in service, the new evidence 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old.  38 C.F.R. § 3.156.   


ORDER

Entitlement to service connection for a neck disability is 
denied. 

New and material evidence to reopen the claim for service 
connection for residuals of a back injury has been received; 
to that extent only, the appeal as to that issue is granted.


 



REMAND

VA medical records associated with the claims file do not 
show a diagnosis of PTSD, and the VA examination in February 
2006 found that the veteran did not have PTSD.  However, at 
his hearing, the veteran testified that he had been diagnosed 
with PTSD about two years earlier at the El Dorado VA mental 
health clinic.  Although it is possible he was confusing this 
with the South Arkansas Regional Health Center, which he 
previously had identified as having treated him for PTSD, 
this is by no means certain, and any VA records must be 
obtained.  

Because the claim for service connection for residuals of a 
back injury has been reopened with the submission of new and 
material evidence, additional assistance in developing 
evidence pertinent to the veteran's claim must be provided.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Specifically, he must be provided a nexus opinion, 
which includes a claims file review by the examiner.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In addition, any additional VA 
medical records pertaining to the veteran's back condition 
should be obtained, as well.  

When seen in March 2004, it was noted that the veteran had 
been evaluated for back pain, to include an MRI, by the 
Medical Center of Southern Arkansas.  The RO must attempt to 
obtain these records.  

Finally, the RO must make all reasonable attempts to ensure 
that all correspondence and notification is sent to the 
veteran's correct address, particularly since the evidence 
shows that he is at times homeless.

Accordingly, the case is REMANDED for the following action:

1.  In all correspondence to the veteran, 
including examination notification, the 
new address provided on a statement in 
support of the claim dated on April 11, 
2007, should be used, unless this address 
proves to be no longer current.  If this 
address is no longer valid, the RO must 
attempt to locate the current address, 
including through the representative, the 
VAMCs, and the El Dorado outpatient 
clinic.  

2.  After securing appropriate 
authorizations from the veteran, obtain 
all records, including evaluations and MRI 
results, of the veteran's back disability 
from the Medical Center of Southern 
Arkansas (MCSA) in El Dorado, prior to 
March 23, 2004. 

3.  Obtain all records of the veteran's 
treatment at the El Dorado VA outpatient 
clinic, to particularly include any mental 
health and/or low back treatment or 
evaluations.  

4.  Obtain all records of the veteran's 
treatment at the McClellan and Little Rock 
VAMCs for back and/or mental health dated 
from February 2006 to the present.

5.  Schedule the veteran for an 
appropriate VA examination to determine 
whether he has a current chronic low back 
disability that is due to an in-service 
injury.  The entire claims folder and a 
copy of this REMAND must be made available 
the physician.  The examiner should 
provide a diagnosis for all low back 
disabilities currently present, and 
express an opinion as to whether any 
current chronic low back disability is 
related to any events which occurred in 
service, in particular, the April 29, 
1980, complaint of low back pain.  Any 
indicated tests should be conducted, and 
the results reviewed prior to the final 
opinion.  The complete rationale for all 
opinions expressed should be provided.

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for service connection for PTSD and 
the reopened claim for service connection 
for residuals of a back injury on a de 
novo basis.  If either claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


